Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US. Pub. NO. 2019/0325350 A1; hereinafter “Desai”) in view of Mercier et al. (US. Pub. NO. 2019/0303752 A1; hereinafter “Mercier”) and Gupta et al. (US. Pub. No. 2014/0053261 A1; hereinafter “Gupta”)

Regarding claim 1, Desai teaches a method comprising: 
causing a first user equipment (UE) device (See Desai, fig. 3A, node 1), located in a predefined area (see Desai, para. [0034], short range radio local area network), to determine a first machine learning model in an RF environment associated with the predefined area (see Desai, fig. 3A, 308, para. [0091-2], local model); 
receiving, by a controller, the first machine learning model from the first UE device (see Desai, fig. 3A, 314, para. [0093]); 
sending, by the controller, the first machine learning model to a second UE device located in the predefined area (see Desai, fig. 3A, 332, sending normalized cluster 1 parameter to node 2). 
Desai is silent to teaching that wherein the first machine learning model configured to detect an anomaly; and 
receiving, by the controller and from the second UE device, anomaly data indicative of an anomaly detected by the second UE device via the first machine learning model, and 
wherein the first machine learning model comprising a software application. 
In the same field of endeavor, Mercier teaches a method wherein the first machine learning model configured to detect an anomaly (see Mercier, fig. 2, model 110, radar determination 112); and 
receiving, by the controller and from the second device, anomaly data indicative of an anomaly detected by the second UE device via the first machine learning model (see Mercier, fig. 2, 114, para. [0022-23]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Desai with the teaching of Mercier in order to improve frequency spectrum utilization and efficiency (see Mercier, para. [0002]). 
The combination of Desai and Mercier is silent to teaching that wherein the first machine learning model comprising a software application and the second device is a UE device.
In the same field of endeavor, Gupta teaches a method wherein the first machine learning model comprising a software application (see Gupta, para. [0031]), and the second device is a UE device (see Gupta, fig. 11, 1118, para. [0134], user mobile device using received model to detect anomaly). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Desai and Mercier with the teaching of Gupta in order to improve wireless device performance (see Gupta, para. [0002]). 

Regarding claim 2, the combination of Desai, Mercier and Gupta teaches the method of claim 1, further comprising: determining, by the controller and based on the anomaly data from the second UE device, that a primary signal is present in an RF environment associated with the predefined area (see Mercier, fig. 3, 306, para. [0035]). 
	
Regarding claim 4, the combination of Desai, Mercier and Gupta teaches the method of claim 2, further comprising: causing the second UE device to switch its operating frequency spectrum to a frequency spectrum that will not cause interference with the primary signal (see Mercier, para. [0022]).

Regarding claim 5, the combination of Desai, Mercier and Gupta teaches the method of claim 1, further comprising: causing the second UE device to replace a second machine learning model, previously determined by the second UE device and configured to detect an anomaly in an RF environment, with the first machine learning model (see Mercier, fig. 3, 310, para. [0037]).

Regarding claim 6, the combination of Desai, Mercier and Gupta teaches the method of claim 1, further comprising: causing the second UE device to further train the first machine learning model based on RF data collected by the second UE device while in the predefined area (see Mercier, fig. 3, 310).

Regarding claim 8, Desai teaches a method comprising:
 determining, by a first user equipment (UE) device (see Desai, fig. 3A, node 2) located in a predefined area (see Desai, para. [0034], short range radio local area network), a first machine learning model in an RF environment associated with the predefined area (see Desai, fig. 3A, 308, para. [0091-2], local model);;
 receiving, by the first UE device, a second machine learning model determined by a second UE device located in the predefined area (see Desai, fig. 3A, 332, sending normalized cluster 1 parameter to node 2). 
Desai is silent to teaching that comprising
determining, by the first UE device, anomaly data indicative of an anomaly detected by the first UE device via the second machine learning model; and 
sending, by the first UE device, the anomaly data to a controller configured to determine that a primary signal is present in an RF environment based on anomaly data sent from one or more UE devices;
wherein the first machine learning model configured to detect an anomaly;
wherein the second machine learning model is configured to detect an anomaly in an RF environment associated with the predefined area, and 
wherein the first machine learning model comprising a software application.
In the same field of endeavor, Mercier teaches a method comprising 
determining, by the first device, anomaly data indicative of an anomaly detected by the first device via the second machine learning model (see Mercier, fig. 2, model 110, radar determination 112); and 
sending, by the first device, the anomaly data to a controller configured to determine that a primary signal is present in an RF environment based on anomaly data sent from one or more UE devices (see Mercier, fig. 2, 114, para. [0022-23]);
wherein the first machine learning model configured to detect an anomaly (See Mercier, fig. 1, model 110);
wherein the second machine learning model is configured to detect an anomaly in an RF environment associated with the predefined area (see Mercier, fig. 1, updated model 118). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Desai with the teaching of Mercier in order to improve frequency spectrum utilization and efficiency (see Mercier, para. [0002]). 
The combination of Desai and Mercier is silent to teaching that wherein the first machine learning model comprising a software application and the first device is a UE device.
In the same field of endeavor, Gupta teaches a method wherein the first machine learning model comprising a software application (see Gupta, para. [0031]), and the first device is a UE device (see Gupta, fig. 11, 1118, para. [0134], user mobile device using received model to detect anomaly). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Desai and Mercier with the teaching of Gupta in order to improve wireless device performance (see Gupta, para. [0002]).

Regarding claim 9, the combination of Desai, Mercier and Gupta teaches the method of claim 8, wherein the second machine learning model is received by the first UE device from the controller (See Desai, fig. 1, application 105, base model 103).

Regarding claims 10, 12, and 14, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 4-6, respectively. 

Regarding claim 11, the combination of Desai, Mercier and Gupta teaches the method of claim 8, wherein the anomaly is detected by the first UE device via a combination of the first machine learning model with the second machine learning model (see Desai, fig. 3A, 337, para. [0096], cluster model + local model).

Regarding claim 13, the combination of Desai, Mercier and Gupta teaches the method of claim 12, wherein the updating the first machine learning model with the second machine learning model comprises updating the first machine learning model with one or more machine learning parameters of the second machine learning model (See Desai, para. [0102-3], meta-metrics).

Regarding claim 15, Desai teaches a method comprising: 
causing a first user equipment (UE) device (See Desai, fig. 3A, node 1), located in a predefined area (see Desai, para. [0034], short range radio local area network), to determine a first machine learning model in an RF environment associated with the predefined area (see Desai, fig. 3A, 308, para. [0091-2], local model); 
receiving, by a controller and from the first UE device, one or more machine learning parameters of the first machine learning model (see Desai, fig. 3A, 314, para. [0093]);
 sending, by the controller, the one or more machine learning parameters of the first machine learning model to a second UE device located in the predefined area (see Desai, fig. 3A, 332, sending normalized cluster 1 parameter to node 2). 
Desai is silent to teaching that wherein the first machine learning model configured to detect an anomaly; and 
receiving, by the controller and from the second UE device, anomaly data indicative of an anomaly detected by the second UE device via a second machine learning model configured, at least in part, with the one or more machine learning parameters of the first machine learning model.
In the same field of endeavor, Mercier teaches a method wherein the first machine learning model configured to detect an anomaly (see Mercier, fig. 2, model 110, radar determination 112); and 
receiving, by the controller and from the second device, anomaly data indicative of an anomaly detected by the second UE device via a second machine learning model configured, at least in part, with the one or more machine learning parameters of the first machine learning model (see Mercier, fig. 2, 114, para. [0022-23]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Desai with the teaching of Mercier in order to improve frequency spectrum utilization and efficiency (see Mercier, para. [0002]). 
The combination of Desai and Mercier is silent to teaching that wherein the second device is a UE device.
In the same field of endeavor, Gupta teaches a method wherein the second device is a UE device (see Gupta, fig. 11, 1118, para. [0134], user mobile device using received model to detect anomaly). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Desai and Mercier with the teaching of Gupta in order to improve wireless device performance (see Gupta, para. [0002]). 
	
Regarding claims 16-19, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2, 4-6, respectively. 

Claims 3, 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai, Mercier and Gupta as applied to claim 1, 2, and 15 above, and further in view of Mellqvist et al. (US. Pub. NO. 2020/0344314 A1; hereinafter “Mellqvist”)

Regarding claim 3, the combination of Desai, Mercier and Gupta teaches the method of claim 2. 
The combination of Desai, Mercier and Gupta is silent to teaching that further comprising: receiving, by the controller and from the first UE device, second anomaly data indicative of an anomaly detected by the first UE device via the first machine learning model, wherein the determining that the primary signal is present is further based on the second anomaly data.
In the same field of endeavor, Mellqvist teaches a method comprising: receiving, by the controller and from the first UE device, second anomaly data indicative of an anomaly detected by the first UE device via the first machine learning model, wherein the determining that the primary signal is present is further based on the second anomaly data (see Mellqvist, fig. 4, 30B, from 40a-c, para. [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Desai, Mercier and Gupta with the teaching of Mellqvist in order to improve mobile sensor data reporting efficiency (see Mellqvist, para. [0005-6]). 

Regarding claim 7, the combination of Desai, Mercier and Gupta teaches the method of claim 1. 
The combination of Desai, Mercier and Gupta is silent to teaching that wherein the controller is integrated with a base station configured to wirelessly communicate with the first UE device and the second UE device.
In the same field of endeavor, Mellqvist teaches a method wherein the controller is integrated with a base station configured to wirelessly communicate with the first UE device and the second UE device (see Mellqvist, fig. 4, network node 50, para. 0016]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Desai, Mercier and Gupta with the teaching of Mellqvist in order to improve mobile sensor data reporting efficiency (see Mellqvist, para. [0005-6]). 

Regarding claim 20, the dependent claim is interpreted and rejected for the same reasons as set forth above in claim 7. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648